         Case 1:04-cr-00603-AJN Document 233 Filed 09/11/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            9/11/20



 United States of America,


                –v–                                                         04-CR-603 (AJN)

                                                                                 ORDER
 Juan Garcia,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant Juan Garcia’s motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A). The Government is hereby ORDERED to respond to

Defendants letter motion by September 17, 2020. The Clerk of Court is respectfully directed

to mail a copy of this Order to the Defendant.


       SO ORDERED.


Dated: September 11, 2020                        __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
